DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 16:
Line 6, it is not clear whether 112(f) is invoked; therefore, the claimed scope is unclear.  Should “means to decode” be replace with –means for decoding--? 
For claims 17-20: 
the claims are also rejected as including the deficiency in the independent claim 16.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin et al., US 11,114,180 [hereinafter, Lin].
Lin teaches a data storage device [figure 2], comprising: a controller [e.g., controller 230]; and a non-volatile memory device [e.g., memory array 210 in combination with ECC decoder 220] coupled to the controller, wherein the non-volatile memory device comprises means [i.e., ECC decoder 220] to decode data stored in the non-volatile memory device [see also col. 4, lines 1-16; the ECC decoder for decoding the sense out data into codeword and ECC code, and performing error correction on the codeword using the ECC code to generate the read-out data RDATA].
Claim(s) 1, 3 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Porter, US 2020/0266838 [hereinafter, Porter].
	As per claim 1:
Porter teaches a data storage device [figure 1, memory device 100], comprising: a controller [e.g., device memory controller 155]; and a non-volatile memory device [e.g., memory dies 160] coupled to the controller, wherein the non-volatile memory device comprises: at least one memory die [i.e., one of the memory dies 160]; and at least one complementary metal oxide semiconductor (CMOS) device coupled to the at least one memory die, wherein the CMOS device comprises an error correction code (ECC) unit [see figure 4, the ECC circuit is positioned in a  CMOS under the array of memory cells (see also claim 4)].
	For claims 3 and 5:
see again figures 1 and 4 and claim 4; each memory die has an ECC circuit poisoned on a CMOS under the array of memory cells, as mentioned above].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin as applied to claim 16 above and in view of Minopoli et al., US 2022/0058134 [hereinafter, Minopoli].
Lin teaches a data storage device as mentioned above
Lin, however, does not disclose that the non-volatile device comprises a first translation layer (FTL) module.
Minopoli teaches a similar non-volatile memory device that include a FTL module, which is being used for translating logical addresses (LBAs) of memory access requests to corresponding physical addresses (PBAs) [see figure 1, memory device 130 and FTL mapping table 135; para. 0012].
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the Minopoli teaching into that of the Lin by including a FTL table/module in the memory device, as taught by Minopoli.
The ability to translate LBAs to PBAs provide sufficient suggestion and motivation to one having ordinary skill in the art prior to the effective filing date to do such FTL module employment.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Minopoli as applied to claim17 above, and further in view of Awad et al., US 2017/0345512 [hereinafter, Awad].
The combination of Lin and Minopoli discloses a memory device as mentioned above.
The combination, however, does not teach that the memory device having a memory controller with a FTL
Awad teaches a similar non-volatile memory device (200) having a memory controller (214) with a FTL (220) [see figure 2].
It has also been known and commonly practiced in the pertinent art to have a FTL within a non-volatile memory controller.  Accordingly, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the Awad teaching in to that of the Lin-Minopoli combination by employ a FTL module at the memory controller.
The ability to perform address translation at the memory controller level provide sufficient suggestion and motivation to one having ordinary skill in the art prior to the effective filing date of the claimed invention to do such FTL employment at the controller.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porter as applied to claim 1 above and further in view of Aritome et al., US 6,049,482 [herein Aritome].
Porter teaches a storage device as mentioned above.
Porter, however, does not disclose that the CMOS comprise at least one sense amplifier and at least one latch.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Aritome into that of the Porter by employing at least one sense amplifier and a latch in the porter CMOS.
.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porter as applied to claim 1 above and further in view of Awad et al., US 2017/0345512 [as applied in claim 18].
Porter teaches a storage device as mentioned above.
Porter, however, does not disclose that the controller includes a flash translation layer (FTL) module.
Awad teaches a similar non-volatile memory device (200) having a memory controller (214) with a FTL (220) [see figure 2].
It has also been known and commonly practiced in the pertinent art to have a FTL within a non-volatile memory controller.  Accordingly, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the Awad teaching in to that of the porter by employ a FTL module at the memory controller.
The ability to perform address translation at the memory controller level provide sufficient suggestion and motivation to one having ordinary skill in the art prior to the effective filing date of the claimed invention to do such FTL employment at the controller.
Allowable Subject Matter
Claims 8-15 are allowed over the prior art of record.
Claims 2, 4 and 19 (given that the claim is amended to overcome the rejection under 35 USC 112(b) as mentioned above) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Consequently, claim 20 would also be allowable over the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chang et al., US 2010/0332534, teaches extracting metadata from a file read from a non-volatile memory. See the abstract and para. 0012.
Balluchi et al., US 11,036,625, teaches a nonvolatile memory device that use a FTL to translate LBAs to PBAs. See figure 1.
Sakar et al., US 2020/0192738, teaches a nonvolatile memory device having a decoder for decoding codewords read from the memory device before sending the decoded data to the host.
Ha et al., US 2019/0146911, teaches a non-volatile memory system with a ECC for decoding data read from a non-volatile memory device [see para. 0046].
Sunwoo teaches a memory device having on chip ECC [see figure 2 and para, 0044].
Yu et al., US 8,990,493, teaches a controller that compare metadata to the mapping table to determine whether the data in the physical location on a disk is valid or invalid [see col. 4, lines 55-62].






.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP T NGUYEN whose telephone number is (571)272-4197. The examiner can normally be reached Monday - Friday 7:30AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIEP T NGUYEN/Primary Examiner, Art Unit 2137